Case 2:20-cv-01144-CJC-RAO Document 12 Filed 03/30/20 Page 1 of 7 Page ID #:147



   1 Michael D. Adams (State Bar No. 185835)
     madams@rutan.com
   2 Meredith L. Williams (State Bar No. 292888)
     mwilliams@rutan.com
   3 Sarah E. Gilmartin (State Bar No. 324665)
     sgilmartin@rutan.com
   4 RUTAN & TUCKER, LLP
     611 Anton Boulevard, Suite 1400
   5 Costa Mesa, California 92626-1931
     Telephone: 714-641-5100
   6 Facsimile: 714-546-9035
   7 Attorneys for Plaintiff
     1661 Inc. d/b/a GOAT
   8                         UNITED STATES DISTRICT COURT
   9                                  CENTRAL DISTRICT OF CALIFORNIA
  10
  11 1661 INC. D/B/A GOAT,                            Case No. 2:20-cv-01144-CJC-RAO
  12                          Plaintiff,              Judge: Cormac J. Carney
                                                      Magistrate Judge: Rozella A. Oliver
  13              vs.
                                                      PLAINTIFF 1661 INC. D/B/A
  14 CLEAR SKY ASSETS INC.,                           GOAT’S ANSWER TO DEFENDANT
                                                      CLEAR SKY ASSETS INC.’S
  15                          Defendant.              COUNTERCLAIM
  16
                                                      DEMAND FOR JURY TRIAL
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       2945/034709-0018
                                                               ANSWER TO DEFENDANT CLEAR SKY
       14896526.2 a03/30/20                         -1-             ASSET INC.’S COUNTERCLAIM
Case 2:20-cv-01144-CJC-RAO Document 12 Filed 03/30/20 Page 2 of 7 Page ID #:148



   1             Plaintiff and Counterdefendant 1661, Inc. d/b/a GOAT (“GOAT”), by and
   2 through its undersigned attorneys, hereby answers the counterclaim (the
   3 “Counterclaim”) brought by Defendant and Counterclaimant Clear Sky Assets Inc.
   4 (“Clear Sky”), as follows:
   5                                              THE PARTIES
   6             1.           GOAT admits the allegations in paragraph 1 of the Counterclaim.
   7             2.           GOAT admits the allegations in paragraph 2 of the Counterclaim.
   8                                      JURISDICTION AND VENUE
   9             3.           GOAT admits that Clear Sky’s Counterclaim purports to seek
  10 declaratory relief in the form of a declaration of non-infringement, which arises
  11 under the Lanham Act and Declaratory Judgment Act, and that the Court has
  12 jurisdiction over the claims and counterclaim in this case. Except as expressly
  13 admitted herein, GOAT denies the allegations of paragraph 3 of the Counterclaim.
  14             4.           GOAT admits the allegations in paragraph 4 of the Counterclaim.
  15             5.           GOAT admits the allegations in paragraph 5 of the Counterclaim.
  16             6.           GOAT admits that an actual case or controversy has arisen between the
  17 parties based on GOAT’s trademark infringement and unfair competition claims
  18 relating to Clear Sky’s infringement of GOAT, which includes use of the mark
  19 GOAT GREATEST OF ALL TIME. Except as expressly admitted herein, GOAT
  20 denies the allegations of paragraph 6 of the Counterclaim.
  21                                       FACTUAL BACKGROUND
  22             7.           GOAT admits that Clear Sky began advertising and selling shoe care
  23 products under the confusingly similar mark GOAT GREATEST OF ALL TIME in
  24 2018, long after GOAT began using the trademark GOAT. GOAT lacks knowledge
  25 or information sufficient to form a belief about the truth of the remaining allegations
  26 in paragraph 7 of the Counterclaim, and on that basis denies such allegations.
  27             8.           GOAT admits that the word “GOAT” has been used as an acronym for
  28 the terms “Greatest Of All Time,” among other definitions. GOAT lacks knowledge

       2945/034709-0018
                                                                    ANSWER TO DEFENDANT CLEAR SKY
       14896526.2 a03/30/20                              -2-             ASSET INC.’S COUNTERCLAIM
Case 2:20-cv-01144-CJC-RAO Document 12 Filed 03/30/20 Page 3 of 7 Page ID #:149



   1 or information sufficient to form a belief about the truth of the remaining allegations
   2 in paragraph 8 of the Counterclaim, including the attached exhibit that appears to
   3 have been edited by Clear Sky’s counsel, and on that basis denies such allegations.
   4             9.           GOAT lacks knowledge or information sufficient to form a belief about
   5 the truth of the allegations in paragraph 9 of the Counterclaim, except that Clear
   6 Sky’s inclusion and subsequent removal of a disclaimer referencing GOAT (“Not
   7 Affiliated with GOAT Group”) indicates that Clear Sky did have knowledge of
   8 GOAT and its trademarks, and on that basis denies such allegations.
   9             10.          GOAT lacks knowledge or information sufficient to form a belief about
  10 the truth of the allegations in paragraph 10 of the Counterclaim, except that Clear
  11 Sky’s inclusion and subsequent removal of a disclaimer referencing GOAT (“Not
  12 Affiliated with GOAT Group”) indicates that Clear Sky did not adopt the names
  13 GOAT GREATEST OF ALL TIME and GOAT SHIELD in good faith, and on that
  14 basis denies such allegations.
  15             11.          GOAT admits that it developed and operates an online marketplace
  16 available on a downloadable application for mobile devices and its website under
  17 the GOAT mark, and that GOAT’s online marketplace, among other things,
  18 facilitates sales of shoes including high-value, limited edition athletic footwear.
  19 Except as expressly admitted herein, GOAT denies the allegations of paragraph 11
  20 of the Counterclaim.
  21             12.          GOAT admits that it authenticates collectible sneakers sold via its
  22 platform. Except as expressly admitted herein, GOAT denies the allegations of
  23 paragraph 12 of the Counterclaim.
  24             13.          GOAT admits that it owns four trademark registrations for its GOAT
  25 mark: (1) U.S. Reg. No. 5,020,478 in International Class 42 for “Providing
  26 temporary use of online non-downloadable software for electronic business
  27 transactions in online marketplaces utilizing the Internet, global computer
  28 communication networks, and wireless telecommunications networks;

       2945/034709-0018
                                                                      ANSWER TO DEFENDANT CLEAR SKY
       14896526.2 a03/30/20                               -3-              ASSET INC.’S COUNTERCLAIM
Case 2:20-cv-01144-CJC-RAO Document 12 Filed 03/30/20 Page 4 of 7 Page ID #:150



   1 authentication services in the field of collectible consumer goods, namely, the
   2 inspection and verification of authenticity of athletic and sporting footwear, apparel,
   3 and works of art”; (2) U.S. Reg. No. 5,020,477 in International Class 38 for
   4 “Telecommunication services, namely transmission of electronic messages, text
   5 messages, and push-notification alerts between consumer product buyers and sellers
   6 on the Internet, global computer communications networks, and wireless
   7 telecommunications networks”; (3) U.S. Reg. No. 5,357,448 in International Class
   8 35 for “Providing an online marketplace for buyers and sellers of collectible
   9 consumer goods namely, athletic and sporting footwear; database management
  10 services; providing a website featuring evaluative feedback in the form of ratings,
  11 reviews, recommendations and other consumer information regarding the value and
  12 prices of sellers’ goods, buyers’ and sellers’ performance, delivery, and transaction
  13 experience for commercial purposes; providing a searchable advertising guide
  14 featuring the goods and services of sellers; advertising and advertising services”;
  15 and (4) U.S. Reg. No. 4,908,318 in International Class 9 for “Computer application
  16 software allowing users to find, research, analyze, compare, sell, and purchase
  17 goods and services via the Internet, global computer communication networks, and
  18 wireless telecommunications networks.” Except as expressly admitted herein,
  19 GOAT denies the allegations of paragraph 13 of the Counterclaim.
  20             14.          GOAT admits that counsel for GrubWithUs, Inc., GOAT’s assignor
  21 and predecessor, submitted a Request for Reconsideration of a Final Office Action
  22 on November 19, 2016 in connection with Application Serial No. 86/703,347, i.e.
  23 the GOAT mark now registered as U.S. Reg. No. 5,357,448. GOAT denies that the
  24 language cited in quotation marks in paragraph 14 of the Counterclaim appears in
  25 that Request for Reconsideration. GOAT further denies that GrubWithUs, Inc.’s
  26 submissions to the United States Patent and Trademark Office (“USPTO”) with
  27 respect to potential likelihood of confusion between its applied-for GOAT mark and
  28 the registered mark of another party in 2016 – and specifically counsel’s statements

       2945/034709-0018
                                                                  ANSWER TO DEFENDANT CLEAR SKY
       14896526.2 a03/30/20                            -4-             ASSET INC.’S COUNTERCLAIM
Case 2:20-cv-01144-CJC-RAO Document 12 Filed 03/30/20 Page 5 of 7 Page ID #:151



   1 describing certain of GrubWithUs, Inc.’s applied-for services at that time – are
   2 relevant to the current dispute (four years later) between GOAT and Clear Sky as to
   3 Clear Sky’s infringement of the GOAT mark on shoe care products. GOAT also
   4 denies that all goods sold via its portal “are expensive, such that users of the
   5 platform exercise a great of care” [sic], and denies that GOAT has conceded as
   6 much as alleged in paragraph 14 of the Counterclaim. Except as expressly admitted
   7 herein, GOAT denies the allegations of paragraph 14 of the Counterclaim.
   8                                                 COUNT 1
   9                                    (Declaration of Non-Infringement)
  10             15.          GOAT realleges each and every answer to Clear Sky’s allegations set
  11 forth in paragraphs 1 through 14 above, and incorporates them herein.
  12             16.          GOAT denies the allegations of paragraph 16 of the Counterclaim.
  13             17.          GOAT admits that Clear Sky seeks a declaratory judgment, but denies
  14 that Clear Sky is entitled to such relief. Except as expressly admitted herein, GOAT
  15 denies the allegations of paragraph 17 of the Counterclaim.
  16                                          ANSWER TO PRAYER
  17             GOAT denies that Clear Sky has been injured or damaged by GOAT’s
  18 alleged acts and omissions, and denies that Clear Sky is entitled to the relief
  19 requested in Clear Sky’s Prayer for Relief, or any relief at all from GOAT.
  20                                       AFFIRMATIVE DEFENSES
  21                                    FIRST AFFIRMATIVE DEFENSE
  22                                    (Failure to State a Claim for Relief)
  23             1.           The Counterclaim and each purported claim for relief alleged therein
  24 fail to state facts sufficient to constitute any claim for relief against GOAT.
  25                                  SECOND AFFIRMATIVE DEFENSE
  26                                              (Unclean Hands)
  27             2.           The Counterclaim and each purported claim for relief alleged therein
  28 are barred by the doctrine of unclean hands.

       2945/034709-0018
                                                                     ANSWER TO DEFENDANT CLEAR SKY
       14896526.2 a03/30/20                               -5-             ASSET INC.’S COUNTERCLAIM
Case 2:20-cv-01144-CJC-RAO Document 12 Filed 03/30/20 Page 6 of 7 Page ID #:152



   1                                    THIRD AFFIRMATIVE DEFENSE
   2                                                  (Estoppel)
   3             3.           Clear Sky initially stated on its website “Not Affiliated with GOAT
   4 Group,” evidencing an awareness that consumers would likely be confused as to
   5 Clear Sky’s affiliation with GOAT. Clear Sky has since removed that disclaimer.
   6 As a result, the Counterclaim and each purported claim for relief alleged therein are
   7 barred, in whole or in part, under the doctrine of estoppel.
   8                                  FOURTH AFFIRMATIVE DEFENSE
   9                                                  (Waiver)
  10             4.           The Counterclaim and each purported claim for relief alleged therein
  11 are barred, in whole or in part, by waiver.
  12                                                  PRAYER
  13                          a.    That the Counterclaim be dismissed with prejudice and judgment
  14                  be entered in GOAT’s favor;
  15                          b.    That GOAT be awarded its costs and expenses incurred in this
  16                  action;
  17                          c.    That GOAT be awarded its attorneys’ fees pursuant to 15 U.S.C.
  18                  § 1117, or as otherwise authorized by law; and
  19                          d.    For such other and further relief as this Court deems just and
  20                  proper.
  21 Dated: March 30, 2020                                RUTAN & TUCKER, LLP
                                                          MICHAEL D. ADAMS
  22                                                      MEREDITH L. WILLIAMS
                                                          SARAH E. GILMARTIN
  23
  24                                                      By:        /s/ Michael D. Adams
                                                                Michael D. Adams
  25                                                            Attorneys for Plaintiff
                                                                1661, Inc. d/b/a GOAT
  26
  27
  28

       2945/034709-0018
                                                                      ANSWER TO DEFENDANT CLEAR SKY
       14896526.2 a03/30/20                               -6-              ASSET INC.’S COUNTERCLAIM
Case 2:20-cv-01144-CJC-RAO Document 12 Filed 03/30/20 Page 7 of 7 Page ID #:153



   1                                 DEMAND FOR JURY TRIAL
   2             Plaintiff demands a jury trial on all issues so triable by jury.
   3
   4 Dated: March 30, 2020                            RUTAN & TUCKER, LLP
                                                      MICHAEL D. ADAMS
   5                                                  MEREDITH L. WILLIAMS
                                                      SARAH E. GILMARTIN
   6
   7                                                  By:        /s/ Michael D. Adams
                                                            Michael D. Adams
   8                                                        Attorneys for Plaintiff
                                                            1661, Inc. d/b/a GOAT
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       2945/034709-0018
                                                                  ANSWER TO DEFENDANT CLEAR SKY
       14896526.2 a03/30/20                           -7-              ASSET INC.’S COUNTERCLAIM
